ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that Russell Livingood’s petition for rehearing filed in the above-entitled matter be, and the same is, granted and the order of this court filed October 29, 1998 be, and the same is, vacated.
IT IS FURTHER ORDERED that the petition of Renville County for further review of the decision of the Court of Appeals be, and the same is, granted. The petitioner shall proceed as the appellant and briefs shall be filed in the quantity, form and within the time limitations contained in Minn. R. Civ.App. P. 131 and 132. Counsel will be notified at a later date of the time for argument before this court. No requests for extensions of time for the filing of briefs will be entertained.
BY THE COURT:
Kathleen A. Blatz Kathleen A. Blatz Chief Justice
PAGE, J. took no part in the consideration or decision of this case.